Citation Nr: 0809940	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-14 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral ear 
disorder.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to a disability rating greater than 20 
percent for service-connected retropatellar pain syndrome of 
the right knee.

4.  Entitlement to a disability rating greater than 10 
percent for service-connected left knee condition.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1994 to October 
1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 2004 and June 2004 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), located in Winston-Salem, North Carolina, which denied 
the above claims.

In September 2007, the veteran testified at a personal 
hearing over which the undersigned Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the veteran's claims file.

During her September 2007 hearing, the veteran raised the 
issue of entitlement to service connection for a 
temporomandibular joint disorder and for headaches.  The 
Board does not have jurisdiction of this issue as it has not 
yet been adjudicated by the RO.  The matter is, therefore, 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Unfortunately, appellate review of the veteran's claim at 
this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand in this matter is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that she is afforded 
every possible consideration.

The veteran asserts that she has a chronic bilateral ear 
disorder manifested by pain and serous otitis, which was 
first manifested during her period of active service, and 
which has continued since then.  Her service medical records 
reveal that in February 1995 she reported left ear pain and 
was assessed to have serous otitis.  A private medical record 
from the New Hanover Regional Medical Center dated in 
September 1995 shows that during her period of active 
service, the veteran was treated for a three week history of 
reported right ear pain.  The impression was probable acute 
otitis media.  In December 1995 the veteran reported a two to 
three day history of right ear pain, and the assessment was 
eustation tube dysfunction and upper respiratory infection.  
In January 1998 she reported bilateral ear pain, and the 
assessment was otitis externa.  In August 1998, she was given 
an assessment of early left otitis media.

Subsequent to service, a private medical record from the 
North Carolina Department of Health and Human Services dated 
in January 2002 shows that the veteran was diagnosed with 
left otitis.  A VA outpatient treatment record dated in 
February 2003 shows that she reported bilateral ear pain and 
pressure, and the impression was otitis externa.  A VA 
outpatient treatment record dated in May 2003 shows an 
assessment of right serous otitis.  In April 2005 she 
reported intermittent sharp posterior and anterior auricular 
pain.  She was found to have partial trigeminal nerve 
involvement along with temporomandibular joint pain.  In 
September 2005, the veteran was given an assessment of right 
serous otitis, early acute otitis media.

The veteran underwent a VA ear disease examination in October 
2005.  The examiner indicated that he was not sure that the 
veteran had ever had an ear infection.  The diagnosis, in 
part, was right temporomandibular joint dysfunction 
masquerading as right ear pain, and unrelated to any ear 
problem.  The examiner concluded that the veteran's reported 
right ear pain was not ear pain, but rather temporomandibular 
joint pain secondary to chewing on the left side all the 
time.  The examiner reasoned that the veteran had been 
treated for right serous otitis, and/or otitis media from 
time to time, which he suspected was actually 
temporomandibular joint pain.  The examiner, however, did not 
address the specific findings of serous otitis, otitis media, 
and otitis externa during the veteran's period of active 
service.  Additionally, he did not address the intermittent 
findings of otitis from January 2002 to September 2005.  
While suggesting that the findings generally were more likely 
associated with a temporomandibular joint disorder, the 
examiner did not explain why all the aforestated diagnostic 
findings were inaccurate.  Additionally, the examiner did not 
offer an opinion as to whether his current findings of a 
temporomandibular joint disorder were related to the reported 
symptoms during and subsequent to service.  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, on 
remand, the veteran should be scheduled for an appropriate VA 
examination so that a medical opinion may be obtained as to 
the current nature and etiology of her asserted bilateral ear 
disorder.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(c)(4) (2007).

The veteran also asserts that she has chronic sinusitis which 
was first manifested during her period of active service, and 
which has also continued since then.  Her service medical 
records reveal that in January 1995, she was treated for 
congestion, sinus trouble, and headaches, and was assessed to 
have a viral syndrome.  In February 1995 and in December 
1995, she was given assessments of sinusitis.  In February 
1998, she was given an assessment of allergies, rule out 
sinusitis.  In August 1998, she was given an assessment, in 
part, of rhinitis.

Subsequent to service, a VA outpatient treatment record dated 
in November 2003 shows that the veteran was given an 
assessment of allergic sinusitis.  In March 2004 she was 
assessed to have acute sinusitis.  In May 2004, she was 
assessed to have chronic and acute sinusitis.  In November 
2004, she reported right retroorbital pressure and pressure 
on the right side of the head.  Examination revealed right 
maxillary sinus tenderness.  The assessment was chronic 
sinusitis.

In October 2005, the veteran underwent a VA nose, sinus, 
larynx, and pharynx examination.  The examiner indicated that 
the veteran did not have chronic sinusitis.  Frontal and 
maxillary sinuses transilluminated well which was said to 
rule out sinus disease.  The diagnosis was migraine 
headaches.  The examiner concluded that no sinus condition 
was found related to service, and that her headaches had been 
called a sinus problem.  The examiner, however, did not 
address the specific findings of sinusitis during the 
veteran's period of active service and subsequent to service, 
nor did he explain why the prior diagnostic findings were 
inaccurate.  Additionally, the examiner did not offer an 
opinion as to whether his current findings of migraine 
headaches related to the reported symptoms during and 
subsequent to service.  As such, on remand, the veteran 
should be scheduled for an appropriate VA examination so that 
a medical opinion may be obtained as to the current nature 
and etiology of her asserted symptoms associated with 
sinusitis.  See Colvin, 1 Vet. App. at 171; Hatlestad, 3 Vet. 
App. at 213; 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(c)(4) (2007).

During her September 2007 hearing before the undersigned 
Veterans Law Judge, the veteran indicated that the October 
2005 VA examinations had not been conducted during active 
stages of her asserted sinusitis and bilateral ear disorders.  
She also indicated that she had received treatment for her 
service-connected bilateral knee disabilities at the Cape 
Fear Orthopedic Clinic, as well as at the VA Medical Center 
in Fayetteville, North Carolina, from 2005 to the present.  
On remand arrangements should be undertaken to obtain all 
additional records.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(c), (d) (2007).  The veteran 
also described that her service-connected bilateral knee 
disabilities had increased in severity since the last October 
2005 VA examination.  As such, on remand, the veteran should 
be scheduled for an appropriate VA examination so that a 
medical opinion may be obtained as to the current extent and 
nature of her service-connected retropatellar pain syndrome 
of the right knee and left knee condition.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) 
(2007).

Additionally, the veteran should be provided with an updated 
statement regarding VA's duties to notify and assist that 
complies with CAVC's directives in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) and Vazquez-Flores v. Peake, No. 05-
0355, (U.S. Vet. App. January 30, 2008).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a letter 
that:
*	informs him about the information and 
evidence not of record that is 
necessary to substantiate his claim; 
*	informs him about the information and 
evidence that VA will seek to 
provide; 
*	informs him about the information and 
evidence he is expected to provide; 
*	requests him to provide any evidence 
in his possession that pertains to 
his claim.  
*	advises him of the criteria for 
establishing a disability rating and 
effective date of award; 
*	notifies him that, to substantiate 
his claim, he must provide, or ask 
the Secretary to obtain, medical or 
lay evidence demonstrating a 
worsening or increase in severity of 
his pneumonia residuals and the 
effect that worsening has on his 
employment and daily life;  
*	provides him with the appropriate 
Diagnostic Codes for rating 
cardiovascular and/or respiratory 
disabilities; and 
*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which 
typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.

2.  The RO/AMC shall, after contacting 
the veteran and securing any necessary 
release forms, endeavor to obtain medical 
pertinent treatment records of the 
veteran from the Cape Fear Orthopedic 
Clinic.  The RO/AMC shall also attempt to 
obtain any VA outpatient treatment 
records of the veteran dated from 2005 to 
the present from the VA Medical Center in 
Fayetteville, North Carolina, that 
pertains to a bilateral ear disorder, 
sinusitis, and a bilateral knee disorder, 
and are not currently included in her 
claims file.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.

3.  The RO/AMC shall schedule the veteran 
for an appropriate VA ear diseases 
examination in order to determine the 
nature and etiology of the veteran's 
asserted bilateral ear disorder.  The 
entire claims file and a copy of this 
Remand must be reviewed by the examiner 
in conjunction with conducting the 
examination.  All necessary tests and 
studies should be performed, and all 
findings must be reported in detail.

Based on examination findings, as well as 
a review of the record showing treatment 
for bilateral ear complaints, the 
examiner is requested to render an 
opinion as to whether the veteran has a 
chronic bilateral ear disability (to 
include serous otitis, otitis media, or 
otitis externa), and whether it is 
etiologically related to her period of 
active service, including treatment for 
ear complaints in service. 

If the examiner determines that the 
veteran does not have a bilateral ear 
disability, but that her asserted 
symptoms are attributed to a separate 
disorder, an effort should be made to 
reconcile the prior medical evidence of 
record which provided intermittent in-
service and post-service assessments of 
serous otitis, otitis media, or otitis 
externa.  

If the examiner determines that the 
veteran does not have a bilateral ear 
disability, but that her asserted 
symptoms are attributed to a separate 
disorder, the examiner should also 
address whether the separate disorder 
found on examination is etiologically 
related to the in-service and post-
service assessments of serous otitis, 
otitis media, or otitis externa.  

The examiner is directed to reconcile any 
opinions which may be inconsistent with 
the results of the current findings on 
examination.  A complete rationale must 
be given for all opinions and conclusions 
expressed.

4.  The RO/AMC shall schedule the veteran 
for an appropriate VA nose, sinus, 
larynx, and pharynx examination in order 
to determine the nature and etiology of 
the veteran's asserted chronic sinusitis.  
The entire claims file and a copy of this 
Remand must be reviewed by the examiner 
in conjunction with conducting the 
examination.  All necessary tests and 
studies should be performed, and all 
findings must be reported in detail.

Based on examination findings, as well as 
a review of the record showing treatment 
for sinusitis, the examiner is requested 
to render an opinion as to whether the 
veteran has chronic sinusitis, and 
whether it is etiologically related to 
her period of active service, including 
the sinus complaints in service. 

If the examiner determines that the 
veteran does not have chronic sinusitis, 
but that her asserted symptoms are 
attributed to a separate disorder, an 
effort should be made to reconcile the 
prior medical evidence of record which 
provided intermittent in-service and 
post-service assessments of chronic 
sinusitis.

If the examiner determines that the 
veteran does not have chronic sinusitis, 
but that her asserted symptoms are 
attributed to a separate disorder, the 
examiner should also address whether the 
separate disorder found on examination is 
etiologically related to the in-service 
and post-service assessments of chronic 
sinusitis.  

The examiner is directed to reconcile any 
opinions which may be inconsistent with 
the results of the current findings on 
examination.  A complete rationale must 
be given for all opinions and conclusions 
expressed.

5.  The RO/AMC should schedule the 
veteran for a VA orthopedic examination 
to assess the current nature and severity 
of her service-connected retropatellar 
pain syndrome of the right knee and left 
knee condition. The veteran's claims file 
must be reviewed by the examiner in 
conjunction with conducting the 
examination.

The examiner should conduct all necessary 
testing of each knee, including range of 
motion studies (measured in degrees, with 
normal range of motion specified).  The 
examiner must determine whether there are 
objective clinical indications of pain or 
painful motion; weakened movement; 
premature or excess fatigability; or 
incoordination; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to such factors.  This 
includes instances when these symptoms 
"flare-up" or when either knee is used 
repeatedly over a period of time.  This 
determination should also be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
these factors.

The examiner should also specify whether 
the veteran has any instability in either 
knee and, if so, the severity thereof 
(e.g., slight, moderate or severe), and 
whether there are episodes of locking.  
If an opinion cannot be rendered in 
response to these questions, the reason 
therefore should be explained.  A 
complete rationale for all opinions 
should be provided by the examiner.

6.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claim adjudication. 

7.  The RO/AMC will then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, the veteran and 
her representative should be provided 
with a Supplemental Statement of the 
Case, containing  notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

